Opinión concurrente en parte y disidente en parte emitida por el
Juez Asociado Señor Fuster Berlingeri.
Concurro con la sentencia del Tribunal en cuanto a que el foro de instancia erró al determinar que el accidente en el caso de autos se debió a la negligencia exclusiva de la parte demandada, y en cuanto le impuso honorarios de abogado a ésta.
Resulta claro de los hechos del caso que la madre del niño golpeado por la puerta automática de salida de la tienda Toys “R” Us fue descuidada en la atención y vigilan-cia que debía darle al menor de dos años. La demandante admitió que había visitado la tienda antes y que conocía el funcionamiento poco usual de la puerta en cuestión. De haber actuado de manera enteramente responsable, es probable que el niño no hubiese intentado entrar a la tienda por la puerta de salida y se hubiera evitado el accidente.
Lo anterior no obstante, no puedo coincidir con el dicta-men que se emite en la sentenciá del Tribunal, que presu-pone que la tienda demandada está libre de toda responsa-bilidad en este lamentable accidente, por lo que disiento de éste.
*480Nótese que no se trata de una tienda cualquiera, sino de una que se especializa precisamente en juguetes para niños. Su clientela típica, por así decirlo, incluye inevita-blemente a los chicos que acompañan a sus padres y fami-liares cuando éstos van a la tienda, para explorar y delei-tarse con los artículos particulares que se venden allí, tan atractivos para los niños.
Nótese, además, que el accidente ocurrió durante el pe-ríodo navideño. Esta es para los niños la época más bulli-ciosa del año, cuando tiendas —como la de marras— inten-sifican sus seductores anuncios y campañas publicitarias para atraer precisamente a niños y adultos a sus estable-cimientos comerciales, y así aumentar sus ventas, aprove-chándose de las tradiciones de regalar juguetes que tipifi-can al período navideño.
Nótese, finalmente, que el accidente resulta por razón del inusitado funcionamiento de una puerta de salida au-tomática, que abre hacia afuera súbita e inesperadamente. El propio gerente de la tienda admitió que sabía “que po-dían ocurrir accidentes con esa puerta”. Se trata de una puerta muy particular, distinta a las puertas eléctricas convencionales que abren lateralmente y no hacia afuera. Es una que evidentemente los niños de poca edad no cono-cen de ordinario, porque su funcionamiento poco usual está fuera de su limitada experiencia.
Por razón de las tres circunstancias descritas antes, los encargados de la tienda demandada debieron anticipar la posibilidad de accidentes como el de este caso. Cierta-mente, era previsible la presencia de gran cantidad de ni-ños revoloteando por sus facilidades, como es de esperarse de criaturas que no tienen aún un juicio maduro. Para per-sonas razonables, era también enteramente previsible que tales niños actuasen impulsivamente y que pudieran inten-tar entrar precipitadamente por cualquiera de las puertas de la tienda, que a dichos niños inevitablemente tenían que parecerles ser puertas de entrada. El uso de puertas de salida poco usuales, que abren hacia afuera rápida y repen-*481tmamente, sin emitir señal o aviso de índole alguna, en áreas donde transitan niños atraídos por las ilusiones que la tienda mercadea, hace a la tienda responsable de lo que le suceda a esos niños al ser golpeados por dichas puertas.
En resumen, pues, en este caso están claramente pre-sentes los elementos de negligencia comparada. La madre del menor no ejerció el cuidado debido para vigilar a su niño de 2 años de edad, y la tienda en cuestión no fue enteramente responsable al usar puertas de salida auto-máticas poco usuales en lugares frecuentados por menores que no saben nada de su funcionamiento. Erró el tribunal de instancia al imputarle la responsabilidad del accidente sólo a la tienda, y la mayoría de este Tribunal al imputár-sela sólo a la madre.
— O —